Citation Nr: 1109439	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD), claimed as acid reflux.

2.  Entitlement to service connection for an abnormal pap smear.

3.  Entitlement to service connection for headaches.

4  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served in the Virginia Army National Guard, with periods of active duty from August 2000 to January 2001 and from October 2005 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs Regional Office (RO) issued in February 2008 and October 2009.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The transcript of the November 2011 Travel Board hearing reflects that the Veteran withdrew her appeal with respect to the issues of entitlement to service connection for hiatal hernia with GERD and an abnormal pap smear. 

2.  The Veteran's currently-shown headache disorder, diagnosed as migraines, had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to service connection for hiatal hernia with GERD and an abnormal pap smear are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002; 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for a chronic headache disorder, diagnosed as migraines are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  General Laws And Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





III.  Analysis

A.  Hiatal Hernia With GERD And Abnormal Pap Smear 

At her November 2010 Travel Board hearing, the Veteran stated her desire to withdraw her appeal with respect to the issues of entitlement to service connection for hiatal hernia with GERD and an abnormal pap smear.  See T 2 and November 2010 written statement.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran's statement at the November 2010 hearing clearly indicates her desire to withdraw the appeal with respect to the issues of entitlement to service connection for hiatal hernia with GERD and an abnormal pap smear.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these issues on appeal.

B.  Headaches

The Veteran contends that she developed her currently-shown headaches during active military service.

The service treatment records reveal a July 2001 complaint of a severe headache.  The Veteran was treated with acetaminophen and advised to take it easy, wear sunglasses outside and drink water.  Although subsequent records are silent for complaints or treatment for headaches, the Veteran has asserted that she began to experience a serious problem with headaches during her second period of active duty, around the time of her deployment to Iraq.  See T 7.  She has reported that she did not seek medical attention at that time.  See September 2007 VA General Medical Examination.

In September 2007, just months after service discharge, a VA examiner diagnosed the Veteran with tension headaches; however, the examiner provided no opinion with respect to the etiology of this condition.  Subsequent VA treatment records reflect continued complaints and treatment for headaches predominately diagnosed as migraines, and a statement from a VA physician dated in March 2010, expressed the view that the Veteran's migraines had their onset in service.   

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  Here, in view of the documented complaint of a severe headache during the Veteran's first period of active duty, together with her credible reports of headaches during her second period of active duty and records reflecting findings and treatment for headaches within months after service discharge, it may be reasonably concluded the Veteran's current chronic headaches, diagnosed as migraines, had its onset in service.  


ORDER

The claims of entitlement to service connection for hiatal hernia with gastroesophageal reflux disease, and an abnormal pap smear are dismissed.  

Entitlement to service connection for migraine headaches is granted.


REMAND

The Veteran attributes her currently-shown low back disorder to active military service.  Specifically, she asserts that her duties as a unit supply specialist required her to carry heavy weapons, which resulted in wear and tear on her back.  She also asserts that she injured her back when a weapon fell from a wall locker and hit her.  The service treatment records reveal a January 2001 complaint of low back pain for the past four months.  Additionally, the report of a November 2003 medical examination shows that the Veteran reported "back pain from basic training."  These records also show that in September 2006, during the Veteran's second period of active duty, a weapon fell from a wall locker, striking her on the right shoulder.  The incident report is silent with respect to the Veteran's back; however, she has asserted that when the weapon fell, it struck her shoulder and then her back.  See T 4.

The report of a September 2007 VA General Medical Examination reflects the Veteran's report of low back pain since service and an X-ray finding of dextroscoliosis of the lumbar spine.  The X-rays were otherwise unremarkable.  The examiner did not provide an opinion as to the etiology the Veteran's lumbar spine disorder.  

Subsequent VA treatment records reflect continued complaints of back pain.  In a December 2010 statement, a VA physician opined that it was at least as likely as not that the Veteran's back pain was related to the Veteran's in-service back complaints.  In this regard, however, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In view of the foregoing, the Board concludes that the Veteran should be accorded an opportunity to undergo a VA examination.  The purpose of the examination is to determine, to the extent possible, the etiology of any diagnosed low back disorder.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination of her spine by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

For any diagnosed low back disability, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it had its onset during service.  In rendering the requested opinion, the reviewer should specifically consider and address the documented complaints of low back pain and the incident during which a weapon fell from a wall locker and struck the Veteran.

A complete rationale should be provided for all opinions expressed.  If the physician determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included.

2. After completing the requested actions, the RO should readjudicate the claim for service connection for a low back disorder.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


